DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims1-16 of U.S. Patent No. 11,082,131.
Although the claims at issue are not identical, they are not patentably distinct
from each other because said the claims of the instant application is merely a broad
version of said claims of the US 11,082,131 are therefore obvious over said claims of
the US 11,082,131.
Claim1 of Application 17/378,329
Claim1 of US 11,082,131
An optical signal transmission system, comprising: a first coherent transceiver, an optical transporter, and N second coherent transceivers, wherein the first coherent transceiver is configured to convert N channels of downlink data into N modulating signals, wherein the N modulating signals each has a different frequency, one of the N modulating signals comprises a first sub-signal in a first polarization state and a second sub-signal in a second polarization state, the first polarization state is orthogonal to the second polarization state, and each of the first sub-signal and the second sub-signal carries information comprised in the downlink data corresponding to the respective modulating signal; the first coherent transceiver is further configured to: convert the N modulating signals into a first wavelength division multiplexing signal, and send the first wavelength division multiplexing signal to the optical transporter, wherein the first wavelength division multiplexing signal comprises N first optical signals, and the N first optical signals correspond to the N modulating signals;
An optical signal transmission system, comprising: a first coherent transceiver, an optical transporter, and N second coherent transceivers, wherein the first coherent transceiver is configured to convert N channels of downlink data into N modulating signals, wherein the N modulating signals each has a different frequency, one of the N modulating signals comprises a first sub-signal in a first polarization state and a second sub-signal in a second polarization state, the first polarization state is orthogonal to the second polarization state, and each of the first sub-signal and the second sub-signal carries information comprised in downlink data corresponding to the modulating signal; the first coherent transceiver is further configured to: convert the N modulating signals into a first wavelength division multiplexing signal, and send the first wavelength division multiplexing signal to the optical transporter, wherein the first wavelength division multiplexing signal comprises N first optical signals, and the N first optical signals correspond to the N modulating signals;
the optical transporter is configured to: receive the first wavelength division multiplexing signal sent by the first coherent transceiver, convert the first wavelength division multiplexing signal into N second optical signals through transmission processing;
the optical transporter is configured to: receive the first wavelength division multiplexing signal sent by the first coherent transceiver, convert the first wavelength division multiplexing signal into N second optical signals through transmission processing, and correspondingly send the N second optical signals to the N second coherent transceivers
the N second coherent transceivers are configured to: each respectively receive the corresponding one of the N second optical signals sent by the optical transporter, and obtain information in downlink data carried in the N second optical signals, wherein i™ second coherent transceiver is configured to process i" second optical signal to obtain information in downlink data carried in the i™ second optical signal, and i is an integer greater than or equal to 1 and less than or equal to N.
the N second coherent transceivers are configured to: receive the N second optical signals sent by the optical transporter, and process the N second optical signals to obtain information in downlink data carried in the N second optical signals, wherein the i.sup.th second coherent transceiver is configured to process the i.sup.th second optical signal to obtain information in downlink data carried in the i.sup.th second optical signal, and i is an integer greater than or equal to 1 and less than or equal to N.


Regarding claim 2, Zhou discloses wherein the first coherent transceiver
comprises: N groups of processors, configured to perform symbol modulation, space-
time block coding, and frequency domain modulation on the N channels of downlink
data, respectively, to generate the N modulating signals, wherein i.sup.th group of
processors are configured to perform symbol modulation, space-time block coding
processing, and frequency domain modulation on i.sup.th channel of downlink data, to
generate i.sup.th modulating signal (see claim 2 of US 11,082,131).
Regarding claim 3, Zhou discloses wherein the i.sup.th group of processors is
configured to: perform symbol modulation on the i.sup.th channel of downlink data, to
generate a signal output comprising at least one symbol; perform polarized and time-
dimensional space-time coding on the signal output comprising the at least one symbol,
to generate a space-time coded signal output; and perform frequency domain
modulation on the space-time coded signal output, to generate the i.sup.th modulating
signal (see claim 3 of US 11,082,131).
Regarding claim 4, Zhou disclose wherein the first coherent transceiver further comprises: a combiner, configured to combine the N modulating signals output by the N groups of processors, to generate a combined signal; a digital-to-analog converter, configured to perform digital-to-analog conversion on the combined signal, to generate an analog signal output; and a coherent modulator, configured to perform, by using a first optical carrier, coherent modulation on the analog signal output, to generate the first wavelength division multiplexing signal output (see claim 4 of US 11,082,131).
Regarding claim 5, Zhou discloses wherein the i.sup.th second coherent transceiver comprises: a coupler, configured to couple local oscillator light to the i.sup.th second optical signal received by the i.sup.th second coherent transceiver, to generate at least one coupled optical signal output; an optical-to-electrical convertor, configured to perform optical-to-electrical conversion on the at least one coupled optical signal output, to generate at least one electrical signal output; and a digital signal processor, configured to perform digital signal processing on the at least one electrical signal output, to obtain, through demodulation, the information in the downlink data carried in the i.sup.th second optical signal (see claim 2 of US 11,082,131).
Regarding claim 6, Zhou discloses wherein the coupler is a 2x1 coupler, and the optical-to-electrical convertor comprises one photoelectric detector; or the coupler is a 2x2 coupler, and the optical-to-electrical convertor comprises one balanced photoelectric detector or two photoelectric detectors; or the coupler is a 3x3 coupler, and the optical-to-electrical convertor comprises three photoelectric detectors or two photoelectric detectors (see claim 6 of US 11,082,131).
Regarding claim 7, Zhou discloses wherein the i.sup.th second coherent transceiver further comprises a local oscillator laser, wherein the local oscillator laser is configured to generate the local oscillator light and serve as a light source of the i.sup.th second coherent transceiver, or the local oscillator light is generated by a local oscillator outside the i.sup.th second coherent transceiver (see claim 7 of US 11,082,131).
Regarding claim 8, Zhou discloses wherein the optical transporter comprises at least one of an optical switcher, or an optical power splitter (see claim 8 of US 11,082,131).
Regarding claim 9, Zhou discloses wherein each of the N second coherent transceivers is further configured to modulate respective one of N channels of uplink data, to generate N third optical signals, wherein j.sup.th third optical signal carries information comprised in j.sup.th channel of uplink data, and j is an integer greater than or equal to 1 and less than or equal to N; the optical transporter is further configured to: receive the N third optical signals respectively sent by the N second coherent transceivers, and perform transmission processing on the N third optical signals, to generate a second wavelength division multiplexing signal, wherein the second wavelength division multiplexing signal comprises the N third optical signals, and the N third optical signals each has a different frequency; and the first coherent transceiver is further configured to: receive the second wavelength division multiplexing signal, and obtain, through digital signal processing, information in uplink data carried in the N third optical signals (see claim 9 of US 11,082,131).
Regarding claim 10, Zhou discloses wherein j.sup.th second coherent transceiver in the N second coherent transceivers is configured to modulate a light source of the j-sup.th second coherent transceiver with the j.sup.th channel of uplink data, to generate j.sup.th third optical signal (see claim 2 of US 11,082,131).
Regarding claim 11, Zhou discloses wherein the method is applied to an optical signal transmission system, the optical signal transmission system comprises a first coherent transceiver, an optical transporter, and N second coherent transceivers, and the method comprises: converting, by the first coherent transceiver, N channels of downlink data into N modulating signals, wherein the N modulating signals each has a different frequency, one of the N modulating signals comprises a first sub-signal in a first polarization state and a second sub-signal in a second polarization state, the first polarization state is orthogonal to the second polarization state, and each of the first sub-signal and the second sub-signal carries information comprised in the downlink data corresponding to the respective modulating signal; converting, by the first coherent transceiver, the N modulating signals into a first wavelength division multiplexing signal, and sending the first wavelength division multiplexing signal to the optical transporter, wherein the first wavelength division multiplexing signal comprises N first optical signals, and the N first optical signals correspond to the N modulating signals; receiving, by the optical transporter, the first wavelength division multiplexing signal sent by the first coherent transceiver, converting the first wavelength division multiplexing signal into N second optical signals through transmission processing; and receiving, by each of the N second coherent transceivers respectively, the corresponding one of the N second optical signals sent by the optical transporter, and processing the N second optical signals to obtain information in downlink data carried in the N second optical signals, wherein i.sup.th second coherent transceiver processes i.sup.th second optical signal to
obtain information in downlink data carried in the i.sup.th second optical signal, and i is an integer greater than or equal to 1 and less than or equal to N (see claim 11 of US 11,082,131).
Regarding claim 12, Zhou discloses wherein the first coherent transceiver comprises N groups of processors, and the converting, by the first coherent transceiver, the N channels of downlink data into modulating signals comprises: performing, by the N groups of processors, symbol modulation, space-time block coding, and frequency domain modulation on the N channels of downlink data, respectively, to generate the N modulating signals, wherein i.sup.th group of processors perform symbol modulation, space-time block coding processing, and frequency domain modulation on i.sup.th channel of downlink data, to generate i.sup.th modulating signal (see claim 12 of US 11,082,131).
Regarding claim 13, Zhou discloses wherein the performing, by the i.sup.th group of processors, symbol modulation, space-time block coding processing, and frequency domain modulation on the i.sup.th channel of downlink data, to generate the i.sup.th modulating signal comprises: performing symbol modulation on the i.sup.th channel of downlink data, to generate a signal output comprising at least one symbol; performing polarized and time-dimensional space-time coding on the signal output comprising the at least one symbol, to generate a space-time coded signal output; and performing frequency domain modulation on the space-time coded signal output, to generate the i.sup.th modulating signal (see claim 13 of US 11,082,131).
Regarding claim 14, Zhou discloses wherein the first coherent transceiver further comprises a combiner, a digital-to-analog converter, and a coherent modulator, and the converting, by the first coherent transceiver, the N modulating signals into a first wavelength division multiplexing signal comprises: combining, by the combiner, the N modulating signals output by the N groups of processors, to generate a combined signal; performing, by the digital-to-analog converter, digital-to-analog conversion on the combined signal, to generate an analog signal output; and performing, by the coherent modulator by using a first optical carrier, coherent modulation on the analog signal output, to generate the first wavelength division multiplexing signal output (see claim 14 of US 11,082,131).
Regarding claim 15, Zhou discloses wherein the i.sup.th second coherent transceiver comprises a coupler, an optical-to-electrical convertor, and a digital signal processor, and the processing, by the i.sup.th second coherent transceiver, the i.sup.th second optical signal to obtain information in downlink data carried in the i.sup.th second optical signal comprises: coupling, by the coupler, local oscillator light to the i.sup.th second optical signal received by the i.sup.th second coherent transceiver, to generate at least one coupled optical signal output; performing, by the optical-to- electrical convertor, optical-to-electrical conversion on the at least one coupled optical signal output, to generate at least one electrical signal output; and performing, by the digital signal processor, digital signal processing on the at least one electrical signal output, to obtain, through demodulation, the information in the downlink data carried in the i.sup.th second optical signal (see claim 15 of US 11,082,131).
Regarding claim 16, Zhou discloses wherein the coupler is a 2x1 coupler, and the optical-to-electrical convertor comprises one photoelectric detector; or the coupler is a 2x2 coupler, and the optical-to-electrical convertor comprises one balanced photoelectric detector or two photoelectric detectors; or the coupler is a 3x3 coupler, and the optical-to-electrical convertor comprises three photoelectric detectors; or the coupler is an asymmetric 3x3 coupler, and the optical-to-electrical convertor comprises two photoelectric detectors (see claim 16 of US 11,082,131).
Regarding claim 17, Zhou discloses an optical signal transmission device, comprising N groups of processors, a combiner, wherein the N groups of processors are configured to convert N channels of downlink data into N modulating signals, wherein the N modulating signals each has a different frequency, each of the N modulating signals comprises a first sub-signal in a first polarization state and a second sub-signal in a second polarization state, the first polarization state is orthogonal to the second polarization state, and each of the first sub-signal and the second sub-signal carries information comprised in the downlink data corresponding to the respective modulating signal; the combiner is configured to: convert the N modulating signals into a combined signal, and send the combined signal (see claims1- 2 of US 11,082,131).
Regarding claim 18, Zhou discloses wherein the N groups of processors are further configured to: perform symbol modulation, space-time block coding, and frequency domain modulation on the N channels of downlink data, respectively, to generate the N modulating signals, wherein i.sup.th group of processors are configured to perform symbol modulation, space-time block coding processing, and frequency domain modulation on i.sup.th channel of downlink data, to generate i.sup.th modulating signal (see claim 12 of US 11,082,131).
Regarding claim 19, Zhou discloses wherein the i.sup.th group of processors is configured to: perform symbol modulation on the i.sup.th channel of downlink data, to generate a signal output comprising at least one symbol; perform polarized and time- dimensional space-time coding on the signal output comprising the at least one symbol, to generate a space-time coded signal output; and perform frequency domain modulation on the space-time coded signal output, to generate the i.sup.th modulating signal (see claim 13 of US 11,082,131).
Regarding claim 20, Zhou discloses wherein the optical signal transmission device further comprises: a digital-to-analog converter, configured to perform digital-to- analog conversion on the combined signal, to generate an analog signal output; and a coherent modulator, configured to perform, by using a first optical carrier, coherent modulation on the analog signal output, to generate a first wavelength division multiplexing signal output (see claim 14 of US 11,082,131).

Conclusion
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

4.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
9/9/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637